ICJ_005_Fisheries_GBR_NOR_1951-12-18_JUD_01_ME_03_FR.txt. 158

OPINION DISSIDENTE DE SIR ARNOLD McNAIR
{Traduction} |

Dans cette affaire, la Cour est appelée à décider si certains
espaces d’eau, au large de la côte de Norvège, font partic de la
haute mer ou des eaux norvégiennes, soit territoriales, soit inté-
ricures. S’ils font partie de la haute mer, les pêcheurs étrangers
ont le droit d’y pratiquer la pêche. Si ce sont des eaux norvégiennes,
les pêcheurs étrangers n’ont pas le droit d'y pêcher, sauf avec la
permission de la Norvège. J'éprouve, pour ma part, la plus grande
sympathie pour l'humble pêcheur de la côte qui sent ses moyens
d'existence menacés par des concurrents plus puissamment équipés,
ct particulièrement quand ces concurrents sont des étrangers.
Mais les problèmes soulevés dans cette affaire se rapportent à la
ligne de démarcation entre les eaux norvégiennes et la haute
mer, ct ce sont là des questions qui ne sauraient être tranchées
qu’en droit.

*
* *

Le préambule et le texte du décret de 1935 sont rédigés comme
suit :

«Sur la base de titres nationaux bien établis ;

vu les conditions géographiques qui prédominent sur les côtes
norvégiennes ;

afin de protéger les intéréts vitaux des habitants des régions
situées dans les parties les plus septentrionales du pays;

et ‘conformément aux décrets royaux du 22 février 1812, du
16 octobre 1869, du 5 janvier 1881 et du 9 septembre 1889,

sont déterminées ci-après les lignes de délimitation vers la haute
mer de la zone de pêche norvégienne, pour la partie de la Norvège
qui est située au nord de 66° 28,8’ de latitude nord.

Ces lignes de délimitation suivront parallèlement des lignes droites
de base, tirées entre des points fixes situés sur la terre ferme, sur
des îles ou des rochers, à partir du dernier point de la ligne frontière
du Royaume, dans la partie située le plus à l'est du fjord de Va-
ranger et allant aussi loin que Træna dans le comté de Nordland.

Les points fixes entre lesquels seront tirées les lignes de base
sont indiqués en détail dans un tableau joint en annexe au présent
décret. »

[Tableau]

Le 5 octobre, M. Arntzen, agent et avocat du Gouvernement
norvégien, a dit :
46
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 159

« Le décret de 1935 se fonde sur les principes que voici : la zone
territoriale norvégienne a une largeur de 4 milles marins. Elle est
comptée à partir de lignes de base droites suivant la direction
générale de la côte et tirées entre les îles, îlots et écueils les plus
avancés, sans qu’on perde la terre de vue. »

Bien que le décret de 1935 ne se serve pas des expressions « mer
territoriale », « eaux », ou « zone », on ne saurait nier que le différend
actuel se rapporte à la mer territoriale norvégienne. L'arrêt de la
Cour insiste sur ce point, qui ressort clairement de la requête intro-
ductive d'instance du Royaume-Uni, et sur lequel l’argumentation
écrite et orale de la Norvège est revenue à plusieurs reprises. Ainsi,
le professeur Bourquin, avocat de la Norvège, a dit le 9 octobre :

« Sur quoi porte le différend ? Il porte sur les lignes de base,
c'est-à-dire sur les lignes à partir desquelles les 4 milles de la mer
territoriale norvégienne sont comptés. »

Dans sa duplique orale, il a dit également, le 25 octobre :

«Ce que [la Norvège] soutient — abstraction faite bien entendu
de ses titres historiques —, c’est que les limites qui lui sont imposées
par le droit international concernant son territoire maritime n’ont
pas été enfreintes par le décret de 1935, et que, par conséquent, ses
limites sont opposables au Royaume-Uni, sans qu’un acquiescement
spécial de ce dernier soit aucunement nécessaire. »

En tout cas, il est clair que, dans le présent litige, il ne s’agit
pas du droit pour un État maritime de proclamer l'existence d’une
zone contigué, au dela de ses eaux territoriales, dans laquelle il se
propose de prendre des mesures pour la protection des réserves
de poisson. On en trouve un exemple dans la «proclamation
concernant les pêcheries côtières dans certaines zones de la haute
mer », du président Truman, en date du 28 septembre 1945 (Ame-
rican Journal of International Law, volume 40, 1946, Documents
officiels, p. 46). Il suffit d’en citer le passage suivant :

« Le caractére de régions de haute mer des lieux dans lesquels
ces zones de conservation seront créées et le droit de naviguer
librement et sans entraves dans ces régions, ne sont en rien touchés. »

Tel n’est pas le cas qui nous occupe, car il s’agit ici de savoir si
certaines zones contestées de la mer font partie de la haute mer
ou des eaux territoriales ou intérieures de l’État riverain.

Au cours de la procédure, le Royaume-Uni, à mon sens, a reconnu
certains faits et consenti certaines concessions, qu’on peut résumer
comme suit :

a) pour les besoins de la présente cause, la Norvège a le droit de
réclamer une limite de 4 milles ;

b) les eaux des fjords et sunds (y compris le Varangerfjord et le
Vestfjord) qui rentrent dans la notion de baies sont des eaux
intérieures norvégiennes, sous réserve d’une question de détail se

47
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 160

rapportant au statut du Vestfjord que je n’ai pas l'intention de
discuter ; et enfin :

c) (suivant la définition qui en est donnée dans les conclusions
du Royaume-Uni) les eaux à l’intérieur de la frange des îles et du
continent sont des eaux norvégiennes, territoriales ou intérieures.

Les Parties sont également divisées sur un autre point secondaire,
à savoir le statut des eaux dans certaines parties de l'Indrelcia. Je
n'ai pas l'intention d’en parler.
*
* *
Je me propose maintenant de résumer les règles de droit appli-
cables aux caux territoriales, telles que je les comprends :

a) Le droit international reconnaît à chaque Etat dont le terri-
toire est, en un point quelconque, baigné par la mer, une partic
correspondante de territoire maritime, qui consiste en ce que le
droit appelle les eaux territoriales (et, en outre, dans certains cas,
les caux nationales). Le droit international ne dit pas qu'un Etat
ait le droit de revendiquer des eaux territoriales s'il le désire.
Aucun Etat maritime ne peut refuser ces eaux. Le droit inter-
national impose à l’État maritime certaines obligations et lui
confère certains droits résultant de la souveraineté qu'il exerce
sur son territoire maritime. La possession de ce territoire n'est
pas facultative et ne dépend pas de la volonté de l'État. Elle est
obligatoire.

b) Tandis que la délimitation effective des frontières des eaux
territoriales relève de la compétence de chaque État, parce que
celui-ci est mieux qualifié que quiconque pour connaître sa côte,
les principes appliqués pour effectuer cette délimitation sont
cependant régis par le droit, et ne sont pas laissés à la discrétion
de chaque État. Comme l'a déclaré en 1946 la Cour suprême des
Etats-Unis dans l'affaire United States v. State of California, 332
U. S. 19, 35:

«La règle des trois milles n’est qu’une reconnaissance de la
nécessité dans laquelle se trouve le gouvernement d'un Etat situé
près de la mer de pouvoir se protéger contre les dangers inhérents
à cette situation. I] doit avoir la compétence souveraine et régle-
mentaire, dans l'intérêt du fisc, de la santé publique ainsi que de
la sécurité de la population contre les guerres qui seraient menées
sur ses côtes ou trop près de celles-ci. Dans la mesure où elle reven-
dique les droits qu’elle possède en vertu du droit international,
la nation pourra très naturellement s'approprier pour son usage
propre tout ce qui — dans les mers baignant ses côtes et à l’inté-
rieur de sa ceinture de protection — lui paraîtra présenter une
valeur quelconque. Mais tout ce qu’une nation entreprend en haute
mer, qu aurait pour effet de diminuer l'utilité commune de celle-ci
pour les nations — ou dont une autre nation ferait, de ce chef,
grief à la première — est une question que doivent examiner les
nations comme telles et non leurs entités gouvernementales agissant

4S
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 161

séparément.» (Cité et confirmé en 1950, dans l'affaire United
States v. State of Texas, 339 U. S. 707, 718.)

c) La méthode pour délimiter les eaux territoriales est une méthode
objective, et si l'État côtier est libre de faire certains ajustements
secondaires de sa frontière maritime, quand cela est nécessaire pour
éclaircir la position et répondre à ses fonctions pratiques, le droit
ne lui permet pas de modifier sa frontière maritime de manière
à donner effet à ses intérêts économiques ou sociaux. Les États mari-
times sont en très grande majorité d'accord our reconnaître que les
lignes de base des eaux territoriales, quelle que soit leur étendue,
doivent suivre la ligne de côte, le long de la laisse de basse mer, et
non pas une série de lignes imaginaires, tracées par l'Etat côtier pour
satisfaire, même dans des limites raisonnables, à ses intérêts écono-
miques ou à d’autres facteurs subjectifs.

En 1894, Bonfils (Droit international public, $ 491) a décrit
de la manière suivante la mer juridictionnelle ou litiorale :

«la bande de l'océan qui entoure et enceint les côtes du terri-
toire continental et insulaire et sur laquelle l’État peut, du rivage
que baignent les eaux de cette mer, faire respecter sa puissance ».

d) Le calcul de l'étendue des eaux territoriales depuis la terre
est la procédure normale et naturelle. [1 est anormal de la mesurer
a partir d’une ligne tracée en mer, et cette manière de procéder doit
être justifiée, par exemple, en démontrant que la ligne tracée en mer
part de la limite des eaux intérieures dans le cas d’une baie fermée,
d’une baie historique, ou de l'embouchure d’une rivière, question
que nous examinerons plus loin. On ne doit pas perdre de vue la
raison d'être de la délimitation des eaux territoriales. Il est vrai
qu'elles existent au bénéfice de l’État riverain, et non du navigateur
étranger qui s’en approche. Toutefois, si ce dernier doit la respecter,
il est important que cette limite soit tracée de telle sorte que, sachant
combien de milles l’État riverain réclame, le navigateur puisse se
maintenir à l’extérieur de la limite, qu’il s'agisse d’un pêcheur ou
du capitaine d’un navire belligérant en temps de guerre, en suivant
la pratique maritime ordinaire des relèvements se recoupant, pris
sur des points de la côte toutes les fois qu'elle est visible, ou par
quelque autre méthode. Cet aspect pratique de la question est con-
firmé par l'usage des cours des prises, qui s'efforcent de déterminer
si la prise a été faite en deçà d’eaux territoriales neutres ou en haute
mer. Voir, par exemple, The Anne (1818), Prize Cases in the
United States Supreme Court, page 1012 ; The Heina (1915), Fauchille,
Jurisprudence française en matière des prises, 1, page 119 ; II, page 400,
navire norvégien capturé par un croiseur français en 1914 à un point
situé à quatre milles et cinq sixièmes d’une île faisant partie des
Antilles danoises ; et par des décisions sur la pêche illicite à l’intérieur
des eaux territoriales, par exemple, l'affaire Ship May v. The King,
Canada Law Reports, Supreme Court, 1931, page 374, ou d’autres
décisions sur la violation des eaux territoriales, telles que l'affaire
The Ship « Queen City » v. The King, ibid. page 387.

49
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 162

e) Tl faut également se référer à la déclaration figurant au rap-
port sur les eaux territoriales approuvé par le Comité de codifica-
tion de la Société des Nations en 1927, transmis aux gouvernements
pour commentaires, en particulier à la page 37 du document de
la Société des Nations C.196.M.70.1927.V., où, après s'être référé
à ce qu’on appelle la limite au large de la mer territoriale, le rapport
continue :

« On devrait encore parler de la ligne qui limite les droits de
la domination de l'État riverain envers le territoire ferme de l’État.
Cette question est beaucoup plus simple, toute la pratique des
États, tous les projets de codification et la doctrine dominante
sont d’accord sur ce point qu’on doit partir de la laisse de basse
mer sur toute l’étendue des côtes. »

1} En 1928 et 1920, plusieurs gouvernements ont répondu aux
questions qui leur avaient été posées par le Comité des Cinq chargé
desderniers préparatifs de la Conférence de codification de La Haye
de 1930 (Société des Nations, C.74.M.39.1929.V., pp. 35 et ss.).

A mon sens — le texte n’est pas toujours absolument clair —,
dix-sept gouvernements se sont déclarés en faveur de l'opinion
que la ligne de base des eaux territoriales suit la ligne de côte le
long de la laisse de basse mer, et se sont déclarés opposés à l'opi-
nion que la ligne de base consiste en une série de lignes droites
reliant les points extrêmes du continent et des îles. Cette dernière
opinion a été adoptée par les pays suivants : la Norvège, la Suède,
la Pologne, la Russie soviétique et, probablement, la Lettonie {sur
ce point mes recherches correspondent de très près aux conclusions
du paragraphe 298 du contre-mémoire).

On peut ajouter que la Pologne n'avait recouvré sa souveraineté
sur son territoire maritime que onze ans plus tôt, après un inter-
valle de plus d’un siècle, et que la Lettonie n’est devenue un État
indépendant qu'en 1918. D'après mon interprétation de leurs
réponses, tous les États parties à la Convention de 1882 sur les
pêcheries de la mer du Nord : la Belgique, le Danemark, la France,
PAllemagne, la Grande-Bretagne et les Pays-Bas, ont accepté la
règle de la laisse de basse mer le long de la côte. Les Etats-Unis
d'Amérique en ont fait de même. Les gouvernements ne sont pas
portés à minimiser leurs réclamations.

g) Il est intéressant également de noter la réponse danoise, parce
que le Danemark était, avec la Norvège, l’un des auteurs du décret
royal de 1812, sur quoi le décret norvégien de 1935 prétend se
fonder, et le Danemark a répondu au Comité de la Société des
Nations que le décret de 1812 était toujours en vigueur au Dane-
mark. Il déclare dans sa réponse :

«Dans le règlement établi par l'ordonnance royale du 19 jan-
vier 1927, concernant l'admission en temps de paix, dans les ports

50
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 163

et les eaux territoriales du Danemark, de bâtiments de guerre
appartenant à des Puissances étrangères, est contenue, à l’article 3,
alinéa 2, la disposition suivante :

« Les eaux intérieures danoises comprennent, outre les ports,
entrées de ports, rades, baies et fjords, les eaux situées entre et
en deçà des îles, îlots et récifs qui ne sont pas continuellement
submergés. »

(Fin de la citation du décret de 1927.)

« Le long de la côte, c’est la laisse de basse mer qui sert de ligne

de base pour calculer l'étendue des eaux territoriales. La distance

entre la côte et les îles n'est pas prise en considération tant qu'elle
est inférieure à la double largeur de la zone territoriale. »

h) Bien qu'elle s’applique aux côtes rectilignes comme aux côtes
sinueuses et indentées, la règle selon laquelle la limite suit la côte
le long de la laisse de basse mer souffre des exceptions quand il
s’agit d’indentations qui, quelle que soit leur dénomination, ont une
configuration telle, du fait de leur profondeur et de la largeur entre
les promontoires, que leurs eaux sont enfermées dans les terres.
D’habitude, et par commodité, ces indentations sont dénommées
« baies », mais leur nom n'importe pas tant que leur forme.

On trouvera une expression récente d'acceptation de la notion
juridique des baies dans la réponse donnée en 1949 ou 1950
par les États-Unis d'Amérique à la Commission du droit inter-
national, et publiée par les Nations Unies au document A/CN.4/19
du 23 mars 1950, page 104:

« Dès l'origine, les États-Unis ont considéré que l'étendue de
leurs eaux territoriales est d'une lieue marine ou trois milles géogra-
phiques (près de 3,5 milles anglais) à partir de la côte, sauf dans le
cas des eaux ou des baies qui sont enfoncées dans les terres de telle
façon qu’elles relèvent incontestablement de la juridiction de l’État
contigu. »

(Suivent de nombreuses citations à l'appui de cette déclaration.)

Il y a deux sortes de baies pour lesquelles la ceinture maritime
se mesure à partir d'une ligne de fermeture tracée d'un des caps à
l’autre, c’est-à-dire à l'endroit où une baie cesse d’avoir sa propre
configuration. La première catégorie est celle des baies dont les caps
d’entrée sont si rapprochés qu’on peut vraiment dire qu'elles sont
enfermées dans les terres. D’après la lettre du droit, et en bonne
logique, il devrait y avoir une ligne de fermeture entre les caps dès
que la distance qui sépare ceux-ci ne dépasse pas le double de la
largeur convenue ou acceptée pour les eaux territoriales, quelle que
soit cette largeur dans chaque cas particulier. Mais en pratique, on a
souvent admis qu'une distance un peu plus longue entre les caps
justifiait la fermeture d’une baie. Un certain nombre de traités ont
adopté dix milles, en particulier la Convention anglo-française de
1839 et la Convention de 1882 sur les pêcheries de la mer du Nord,
signée et ratifiée par l'Allemagne, la Belgique, le Danemark, la

51
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 164

France, la Grande-Bretagne et les Pays-Bas. On ne peut pas encore
dire qu’une ligne de fermeture de dix milles soit une règle du droit
coutumier, encore que, probablement, ce chiffre ne puisse soulever
d’objection raisonnable. En tout cas, la Norvège n'est pas liée par
une telle règle. Mais l’absence d’accord sur le chiffre ne signifie pas
l’absence de règle quant à la ligne de fermeture de courbes avant
le caractère d’une baie, ni qu’un État puisse agir à sa guise en ce
qui concerne ses baies : en effet, la règle fondamentale en matière
d’eaux territoriales est qu’elles forment une ceinture ou bande de
mer qui suit la ligne de la côte sur toute sa longueur ; et si un État
prétend que cette bande ne devrait pas pénétrer à l’intérieur d’une
baie déterminée et en suivre la configuration, il lui faut démontrer
pourquoi la baie fait exception à la règle générale.

L'autre catégorie de baies dont les caps peuvent être joints pour
enfermer les eaux du côté de la terre comme eaux intérieures est
celle des baies historiques ; mais pour qu’une baie soit historique,
il ne suffit pas de prétendre qu'elle l’est, encore que pareille préten-
tion ne soit pas exceptionnelle. Il faut la preuve d'une affirmation
ancienne et continue de souveraineté sur la baie ainsi que le droit
d'en exclure les navires étrangers, sauf autorisation. Le conseil
privé britannique a examiné la question dans le cas de la baie de
Conception, à Terre-Neuve, dans l’affaire Direct United States Cable
Company c. Anglo-American Telegraph Company (1877) 2 Appeal
Cases 394. Les preuves retenues en cette affaire pour justifier la
revendication à une baie historique valent d’être notées. I! existait
une convention de 1818 entre les États-Unis d'Amérique et la
Grande-Bretagne interdisant la baie de Conception aux pêcheurs
américains, suivie d’un Acte du Parlement britannique de 1819,
imposant des pénalités à « toute personne » qui refuserait d’obéir
à un ordre du gouverneur britannique de quitter la baie. Le conseil
privé a dit:

«Tl est vrai que la Convention ne crée d'obligation qu'aux
deux nations qui y figurent comme parties et, par conséquent,
que cette convention, bien qu’elle soit une affirmation énergique
de propriété par la Grande-Bretagne, acceptée par un État aussi
puissant que les Etats-Unis, et bien qu'elle soit d’un grand poids,
n'est pas décisive. Mais l’Acte déjà cité .... va plus loin» ....« On

_ ne saurait guère présenter de déclaration plus ferme de souve-

raineté exclusive sur ces baies.» [Cet Acte] «est une affirmation
non équivoque par le législateur britannique de domaine exclusif
sur cette baie comme faisant partie du territoire britannique. Et
comme cette proclamation de souveraineté n’a été contestée par
aucune nation de 1819 à 1872, date à laquelle une nouvelle con-
vention a été passée, il y aurait 14 un argument des plus forts
devant les tribunaux de n'importe quel pays pour établir que
cette baie est devenue, par prescription, partie intégrante du
territoire exclusif de la Grande-Bretagne... »

52
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 165

La prétention d’enfermer et de s'approprier des zones de haute
mer en réunissant les caps a été émise de temps à autre, mais
généralement dans le cas d'espaces d’eau particuliers, et non pas
d’une façon générale, comme le fait le décret de 1935. Il existe
une abondance de sources juridiques condamnant cette pratique.
La théorie d'après laquelle l'État riverain a le droit de tracer
une ligne réunissant les caps sur sa côte et de revendiquer comme
ses eaux propres les eaux du côté de la terre par rapport à cette
ligne a parfois été qualifiée de « théorie » ou « doctrine des caps ».

Il existe deux décisions d’un arbitre nommé Bates dans des
arbitrages entre les États-Unis d'Amérique et le Royaume-Uni
en 1853 et 1854 (Moore, International Arbitrations, vol. 4,
PP. 4342-5): le Washington, saisi alors qu'il péchait en deçà
d’une ligne tirée entre les caps d’entrée de la baie de Fundy,
qui mesure 65 à 75 milles de large, et 130 à 140 milles de long,
et présente « plusieurs baies sur ses côtes», et l’Argus, saisi alors
qu'il péchait à 28 milles de la terre la plus proche, et à l’intérieur
d'une ligne reliant deux caps sur le côté nord-est de l’île du cap
Breton; j'ignore la distance qui les sépare. Dans les deux cas, les
saisies ont été annulées et des dommages alloués aux propriétaires
des navires. Dans l’affaire du Washington, l'arbitre a dit :

« Le Gouvernement britannique fait soutenir que par côtes,
baies, etc., il faut entendre une ligne imaginaire tirée le long de
la côte de cap à cap et que la juridiction de Sa Majesté s'étend à
trois milles marins au delà de cette ligne, fermant ainsi, à l'égard
des Américains et autres, toutes les baies sur la côte ou le rivage
et cette grande masse d’eau qu'on appelle la baie de Fundy, dont
elle fait une baie anglaise. Cette doctrine des caps est nouvelle et
elle a reçu une juste limitation dans la Convention entre la France
et la Grande-Bretagne du 2 août 1839, dans laquelle « il est convenu
«que la distance de 3 milles fixée comme limite générale pour le
« droit exclusif de pêche sur les côtes des deux contrées doit, pour
«les baies dont l'ouverture n’excéde pas dix milles de large, être
« mesurée à partir d'une ligne droite tirée de cap à cap». »

Puis, en 1881, M. Evarts, secrétaire d’État américain, a envoyé
une dépêche au représentant des Etats-Unis en Espagne, où l’on
trouve le passage suivant (Moore, Digest of International Law,
i, p. 719) :

«Ii faut examiner ensuite la question de savoir si Ja ligne qui
marque vers le large la zone des trois milles suit les indentations
de la côte ou s'étend de cap en cap.

La théorie connue sous le nom de théorie des caps a été unifor-
mément rejetée par notre gouvernement, comme on le verra par
les opinions des secrétaires mentionnés ci-dessus. On peut citer
sur ce point en outre les autorités suivantes :

De l'avis de l'arbitre de la Commission de Londres de 1853 [je
crois qu'il se réfère au Washington ou à l'Argus], il a été jugé que :

53
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 166

«on ne saurait affirmer, en règle générale, que les nations ont un
« droit exclusif à la pêche sur toutes les eaux adjacentes, jusqu'à
«une distance de trois milles marins au delà d’une ligne imaginaire
«tracée de cap en cap». »

Et il conclut :

«C'est pourquoi nous pouvons considérer comme établi qu'en
ce qui est de la côte orientale de l'Amérique du Nord, l'opinion
de ce département a toujours été que la souveraineté sur la côte
ne s'étend pas, en ce qui est de l'autorité territoriale, au delà de
trois milles à partir de la laisse de basse mer, et que la limite au
large de cette zone d’eaux territoriales suit la côte du continent,
s'étendant là où il y a des îles de manière à tracer une ceinture
analogue autour de ces îles. Cela exclut nécessairement la théorie
que la limite au large doit être tracée de cap en cap, et lui fait
suivre de près, à une distance de trois milles, la ligne de la côte
du continent ou des îles adjacentes appartenant au souverain
continental. » :

La théorie des caps est condamnée par Fauchille, Droit inter-
national public, par. 493 (6), en ces termes: « Elle ne saurait juri-
diquement prévaloir : elle est une atteinte manifeste à la liberté
des mers. »

*
* *

J'en arrive maintenant à l’examen du décret de 1935, en m'atta-
chant au résultat des « lignes de base rectilignes » qu’il a tracées.
Il est difficile, sans l’aide de cartes à grande échelle, de donner une
image exacte des lignes de base et des limites extérieures fixées
par le décret de 1935. La région intéressée commence à Træna,
sur la côte nord-ouest, non loin de l'entrée du Vestfjord, passe
autour du cap Nord, et redescend jusqu’à la frontière avec la Russie
près de Grense-Jacobselv. La longueur totale de la limite extérieure
est à environ 560 milles marins, sans compter les fjords et autres
indentations. Les lignes de base sont tracées entre 48 points fixes,
souvent arbitrairement choisis. Douze de ces points de base sont
situés sur le continent ou les îles, et 36 sur des rochers ou récifs.
Certains rochers n’émergent qu'à marée basse, et certains sont
continuellement hors de l’eau. La longueur des lignes de base et des
lignes extérieures correspondantes varie considérablement. A cer-
tains endroits, où il existe deux ou plusieurs rochers à un tournant,
la longueur des lignes de base peut n'être que de quelques encablures.
Ailleurs, elle est considérable, par exemple,

entre 5 et 6. . . . . 25 milles
7 9 8. . . . .19 »
8 » 9. . . . .25 »
II» I2. . . . . 39 »
12 » 13. 19 »
18 » 19. 26 »

54
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 167

19 et 20. . . . . 19,6 milles
20 » 21... . . 44 »
2I» 22... . . 18 »
25 » 26. . . . .19k. »
27 » 28. . . . . 18 »

J'ai omis les lignes de base qui relient les points de base 1 et 2
et les points de base 45 et 46, qui mesurent respectivement 30 et 40
milles, parce que ce sont les lignes de fermeture du Varangerfjord
et du Vestfjord et que ces fjords, comme les autres, ont été reconnus
par le Royaume-Uni comme étant des eaux norvégiennes, sous
réserve d’une controverse secondaire quant a la position exacte
de la fermeture de ce dernier. J’ai omis également de citer toutes
les lignes de base inférieures 4 18 milles.

La ligne de base entre les points 20 et 21 (44 milles) s’appuie un
instant sur Vesterfall sur Gasan (21), un rocher à sec à 8 milles de l’île
la plus proche, et continue à un angle presque imperceptible dans
la même direction, sur une longueur supplémentaire de 18 milles
3, jusqu’au point de base 22, un rocher à sec. Ainsi, entre les
points de base 20 et 22, nous avons une ligne presque absolument
droite de 62 milles. De même, la ligne de base qui réunit les points
18 et 20, l’un et l’autre rochers émergeants, se prolonge en droite
ligne sur 46,1 milles.

Comme exemple de distance entre plusieurs points des lignes
extérieures et de la terre, je prendrai deux secteurs qui me paraissent
particulièrement difficiles à faire rentrer dans la conception ordi-
naire d'une ceinture maritime — à savoir, celui qui va du point
de base rz au point de base 12 (distants de 39 milles), une région
parfois appelée Sværholthavet, et le secteur compris entre les
points de base 20 et 21 (distants de 44 milles), région parfois appelée
Lopphavet. Dans l’un et l’autre cas, je me propose de suivre la
ligne extérieure, et de mesurer, à des intervalles de 4 milles, la
distance entre la ligne extérieure et la terre la plus proche sur le
continent ou sur une ile :

Sværholthavet: Mesures de la distance entre la ligne extérieure et
le continent ou les îles, à des intervalles de 4 milles, en allant du
point de base 11 au point de base 12: 4 milles au point de base 11,
puis 54, 84, 11, 13, 12 (ou 11, depuis un phare), 11 (ou 9, depuis
un phare), 8, 6, et presque 5 :

Lopphavet : Mesures de la distance entre la ligne extérieure et
le continent ou les îles, à des intervalles de 4 milles, en allant du
point de base 20 au point de base 21 : 4 milles au point de base 20,
puis 6, 84, 12, 16, 16, 18, 17, 144, 124 (ou 8, depuis le point
de base 21, rocher à sec), 12 (ou 5, depuis le point de base 21).

Au surplus, aucune de ces deux régions — le Sværholthavet et
le Lopphavet — ne présente en aucune façon la configuration d’une
baie, et chacune comprend un grand nombre de fjords, nommés ou

55
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 168

sans nom, et de sunds, auxquels le Royaume-Uni reconnaît le
caractère d'eaux intérieures norvégiennes, à partir de leur ligne de
fermeture régulière. À un endroit dans le Lopphavet la ligne exté-
rieure est distante de plus de 20 milles de la ligne de fermeture d'un
fjord. De l’avis de la Cour (voir p. 141), le Lopphavet « ne peut
être considéré comme ayant le caractère d'une baie » ; et je citerai la
circonstance additionnelle qui milite contre l'opinion que l'ensemble
de cette vaste région fait partie des eaux norvégiennes : à savoir
que, conformément au Norway Pilot (Amirauté britannique),
IiIme partie, page 607, l'accès au port de Hammerfest par le
Séréysundet, qui s’étend du Lopphavet vers Hammerfest, « est la
route la plus courte et, en général, la meilleure pour Hammerfest en
venant de l’ouest, en particulier par gros temps ». Voir l'affaire de
The Alleganean (Moore, International Arbitrations, iv, pp. 4332-
4341, ou, comme une des conditions pour conclure que la baie de
Chesapeake est une baie historique fermée, il est énoncé « qu’elle ne
saurait devenir une route pour aller d’une nation a une autre »). Une
autre région contestable est celle qui est comprise entre les lignes
réunissant les points de base 24 et 26, mesurant au total 36 milles
de long.

Ces trois exemples sont parmi les cas extrémes. Une ligne de
base plus normale est celle qui relie les points de base 5 (point sur
Vile de Reinoy) et 6 (Korsneset, un cap sur le continent) ; cette ligne
de base — longue de 25 milles — va au large du Persfjord, du Sylte-
fjord et du Makkaufjord, auxquels le Royaume-Uni a reconnu le
caractére d’eaux intérieures norvégiennes, mais la ligne ne tient
pas compte des lignes de fermeture ; toutcfois, en aucun point,
la distance entre la ligne extérieure et le continent, ou la ligne de
fermeture d’un fjord, ne dépasse 6 milles.

J'attire l'attention tout particulièrement sur le fait que plusieurs
des lignes de base du décret de 1935, sinon toutes, enferment des
espaces d’eau contenant des fjords ou des baics et tiennent fort
peu compte de leur ligne de fermeture. Dans l'affaire du Washington
déjà citée, l'arbitre, en refusant de traiter la baie de Fundy comme
une baie fermée, a par deux fois attiré l’attention sur le fait qu'en
elle-même, elle comprend d’autres baies : « elle a plusieurs baies
sur ses côtes », et à nouveau il se réfère à « une ligne imaginaire .…
fermant ainsi toutes les baies sur la côte ».

Les lignes tracées par le décret ont pour effet de créer une série
d'espaces d’eau, de forme et d’étendue variées, de longueur et
de largeur différentes, qui sont loin de former une ceinture ou
bande d'eaux territoriales au sens où on l'entend généralement.
Il m'est difficile de concilier un pareil tracé des eaux territoriales
avec la pratique presque universelle qui définit les eaux territoriales
en termes de milles — soit qu'il s’agisse de trois milles, de quatre
milles ou de tout autre chiffre. Pourquoi parler de trois ou de
quatre milles, si l'État peut tracer des lignes qui produisent une
ceinture maritime mesurant trois ou quatre milles de large au point
de base et pratiquement en nul autre point ? Pourquoi parler de

56
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 169

mesurer les eaux territoriales depuis la laisse de basse mer, quand
il n’en est tenu compte que sur 48 poinis de base, et à peu près
nulle part ailleurs? On prétend que ce tracé est la conséquence
inévitable de la configuration de la côte norvégienne, mais je
montrerai plus loin qu’il n’en est rien.
x ox

La Norvège s’est efforcée de justifier le décret de 1935 par divers
arguments, dont les principaux sont les suivants (A, B, C et D):

A) Un Etat a le droit de délimiter ses eaux territoriales suivant
les exigences de ses intérêts économiques et sociaux. C’est là, pour
moi, une nouveauté. Elle révèle l’un des désaccords fondamentaux
entre les Parties, à savoir la différence entre la conception subjective
et la conception objective de la délimitation des eaux territoriales.

A mon avis, la modification des limites des eaux territoriales pour
protéger les intérêts économiques et autres intérêts sociaux ne se
justifie pas en droit. Au surplus, si l’on approuvait une telle pratique,
il en résulterait une tendance dangereuse : les États seraient encou-
ragés à estimer leurs droits d’une manière subjective, plutôt que
de se conformer à une règle internationale commune.

*
* *

B) Le tracé des eaux territoriales résultant du décret de 1935
est commandé par le caractère exceptionnel de la tôte norvégienne.

On a dit et écrit beaucoup de choses, en présentant l’argumen-
tation norvégienne à l’appui de la délimitation par le décret de
1935, sur le caractère spécial de la côte norvégienne, la pauvreté
et l’aridité des terres dans la Norvège septentrionale et l'importance
vitale de la pêche pour la population et ainsi de suite, sur les
écueils et sur le « skjærgaard », qui longe la côte sud, ouest et
nord et s'arrête au cap Nord (plaidoirie norvégienne du 11 octobre).
Examinons cet argument quelque peu en détail, tant au point de
vue des faits que du droit. La Norvège n’a pas le monopole des
côtes découpées ni même des récifs. Il suffit d’un coup d’ceil sur l’atlas
pour montrer que, bien que la Norvège ait une côte très longue
et très découpée, il existe dans le monde de nombreux pays qui
ont, eux aussi, des longueurs de côtes fortement découpées. Sans
même aller au delà du Commonwealth britannique, la côte du
Canada est fortement découpée sur toute sa longueur. Presque
toute la côte ouest de l'Écosse et une grande partie de la côte ouest
de l'Irlande du Nord sont fortement découpées et ressemblent
considérablement à la côte norvégienne.

Le mot «skerry » (écueil) est un mot d’origine norvégienne
fréquent en Écosse, à la fois sous la forme de « skerry » et sous la

57
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 170

forme gaélique de « sgeir ». On en trouve de nombreux exemples
dans le New Oxford Dictionary et n’importe quel atlas de l'Écosse.
Du dictionnaire je tirerai deux citations: Scoresby, Journal of
Whale Fishery (1823), page 373 : « Les iles et les écueils qui .... bordent
la côte inhospitalière à l’ouest des Hébrides »; W. MclIlwraith,
Guide to Wigtownshire (1875) (au sud-ouest de l'Écosse), page 62:
« Les rochers s’étendent vers la mer, en bancs et récifs acci-
dentés. » Le passage suivant figure dans l’Encyclopédie britan-
nique (1947), volume 20, sous-titre « Scotland », page 141: « La côte
occidentale des Highlands est entrecoupée sur toute sa longueur
par des lochs et des fiords longs et étroits. Le continent s'incline
brusquement vers la mer et il est bordé de chapelets et de groupes
d'îles. Les lochs marins d'Écosse sont comparables à ceux de
VIrlande occidentale et de la Norvège. Tout l’ensemble de cette côte
nord-ouest de l’Europe porte la marque d’un affaissement récent. »

Ainsi que les cartes l’ont montré à la Cour, à la suite d’une
remarque faite au paragraphe 527 du contre-mémoire, la côte
nord-ouest de l'Écosse n’est pas seulement fortement découpée :
elle possède, en outre, une modeste « frange d'îles » : les Hébrides
occidentales, allant de la pointe de Lewis dans une direction sud-
ouest, jusqu’à la pointe de Barra, sur une distance de près de cent
milles, l'extrémité sud se trouvant à environ trente-cinq milles du
phare de Skerryvore. Actuellement, la ligne des eaux territoriales
britanniques autour de cette frange d'îles, en deçà et au delà, suit
sans difficulté la ligne de la côte et des îles et, sauf pour les lignes
de fermeture des lochs de moins de dix milles, ne comporte pas de
lignes de base rectilignes entre les points extrêmes des îles. Il en
est de même du continent, fortement découpé et montagneux, de
la côte nord-ouest de l'Écosse, à l’intérieur et en face des Hébrides
occidentales.

Un autre facteur dont il faut se souvenir pour déterminer la
valeur du caractère particulier de la côte norvégienne est qu’il ne
reste plus grand’chose de ce caractère particulier après l’acquiesce-
ment (déjà mentionné) fait par le Royaume-Uni au cours de la
procédure orale. La seule particularité qui subsiste est le caractère
brisé du bord extérieur de la frange des îles ou « skjergaard ».
Pour apprécier la valeur du « skjærgaard » comme facteur parti-
culier, il faut également se souvenir qu'au nord-ouest il s'arrête
au cap Nord, proche du point de base 12.

Un autre aspect particulier de la côte norvégienne sur lequel
l'argumentation norvégienne a insisté et que la Cour a mentionné
dans son arrêt est son caractère montagneux. Par exemple, le
professeur Bourquin a dit, le 5 octobre:

« La côte litigieuse est une côte qui domine de très haut le niveau
de la mer, et cela est fort important dans notre procès. Il ne faut
as oublier que nous sommes en présence d’une côte qui se voit de
oin. Le marin qui vient de la mer aperçoit rapidement une côte
qui est hérissée de montagnes comme la côte norvégienne. De ce

58
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 171

point de vue, il-n’y a pas de comparaison possible entre une côte
de ce genre et une côte plate, comme l’est, par exemple, la côte des
Pays-Bas. »

L’argumentation norvégienne insiste également à plusieurs
reprises sur le fait que les lignes de base du décret de 1935 ont été
tracées de manière à ce que la côte soit visible de tous les points
de la ligne extérieure. Je n’aperçois pas la valeur de cet argument,
car je n’ai pas connaissance d’un principe ou d'une règle de droit
permettant à un pays possédant, comme la Norvège, une côte
montagneuse, d'avoir une ceinture d'eaux territoriales plus large
que ne pourrait le faire un pays à côte plate, comme les Pays-Bas.

Pour me résumer, voici les raisons pour lesquelles je ne puis
concilier le décret de 1935 et la conception des eaux territoriales
reconnue en droit international :

a) parce que la délimitation des eaux territoriales par le décret
de 1935 se fonde, entre autres facteurs, sur la politique de protec-
tion des intérêts économiques et sociaux de !’Etat riverain ;

b) parce que, sauf exactement aux 48 points de base, la limite
de quatre milles se mesure, non pas de la terre, mais de lignes ima-
ginaires, tracées en mer, qui tiennent peu compte ou même qui ne
tiennent aucun compte des lignes dé fermeture des indentations
légitimement enfermées, telles que les fjords, à l'exception du
Varangerfjord et du Vestfjord ;

c) parce que le décret de 1935, loin d’essayer de délimiter la
ceinture ou bande de territoire maritime attribuée par le droit
international à tout Etat riverain, enferme dans ses limites des
espaces dont la largeur, depuis la ligne extérieure jusqu’a la terre,
varie constamment et qui ressemblent fort peu 4 une ceinture ou
a une bande:

4) parce que le décret de 1935 ignore la nécessité pratique de
constater, de temps 4 autre, selon la maniére habituelle aux marins,
si un navire étranger se trouve ou non dans les limites des eaux
territoriales.

*
* *

C) Que le Royaume-Uni ne saurait protester contre le systéme
norvégien du décret de 1935 du fait qu’il a antérieurement accepté
ce système.

A supposer qu’un système aussi singulier puisse, en un point
quelconque du globe et à un moment quelconque de l'histoire,
être reconnu comme système valable pour délimiter les eaux terri-
toriales, la question se pose de savoir si le Royaume-Uni est empêché
de s’y opposer du fait qu'il y a acquiescé. La réponse à cette ques-
tion en soulève deux autres:

À quelle date le différend est-il né ?

À quel moment le Gouvernement du Royaume-Uni a-t-il eu
connaissance de ce système, s’il en a eu connaissance, ou à quel

59
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 172

moment aurait-il dû en avoir connaissance, sauf négligence de sa
part ; en d’autres termes, d’après la terminologie juridique anglaise,
à quelle époque le Gouvernement du Royaume-Uni a-t-il eu connais-
sance effective ou par interprétation de ce système ?

Quand le différend est-il né? Il faut examiner trois dates :
1906, 1908 et igrr. Je ne crois pas qu’il importe beaucoup que nous
choisissions l’une ou l’autre. En ce qui est de 1906, le chapitre IV
du contre-mémoire s'intitule « Historique du litige depuis 1906 ».
Le document du Storting, n° 17/1927 (que je décrirai plus loin),
déclare (p. 122) : « En 1905, les chalutiers britanniques ont commencé
à pratiquer la pêche dans les eaux le long de la côte septentrionale
de la Norvège et de la Russie », et le contre-mémoire, au para-
graphe gi, déclare que « c’est vers 1906 que les premiers chalu-
tiers britanniques firent leur apparition sur la côte du Finnmark
oriental ». La population locale s'est alarmée. Une loi a été passée
le 2 juin 1906, interdisant la pêche dans les eaux territoriales
norvégiennes aux étrangers, et « depuis 1907, les garde-pêches de
la Marine stationnent chaque année dans les eaux de la Norvège
du Nord » (bidem, paragraphe 93).

Pour 1908, l'avocat de la Norvège a déclaré à la Ccur (le 25 octobre)
que « La Norvège a organisé, dès 1908, sa police de la pêche en se
basant sur les lignes mêmes qui furent par la suite fixées par le
décret de 1935. » Il est étrange que ces lignes n’aient pas été commu-
niquées au Royaume-Uni en 1908. D’après l'annexe 56 au contre-
mémoire (rapport présenté par l'état-major général de la Marine
norvégienne) :

« …. les instructions données en 1906 aux garde-péche de la Marine
prévoyaient deux formes d'intervention à l'égard des chalutiers :
l'avertissement et la capture.

A partir du jour où les chalutiers commencèrent de fréquenter
nos eaux arctiques, le premier avertissement fut adressé 4 un chalu-
tier britannique nommé Golden Scepter, l'été de 1908. »

En ce qui est de 1911, le 11 mars de cette année-là, quand le
chalutier britannique Lord Roberts a été arrété dans le Varanger-
fjord et que le capitaine a été condamné à l'amende pour violation
de la loi du 2 juin 1906, les Gouvernements britannique et norvégien
ont échangé des notes et le ministre des Affaires étrangères de
Norvège a eu un entretien à Londres avec sir Edward Grey, ministre
des Affaires étrangères britannique. Au cours de cet entretien, le
ministre norvégien, M. Irgens, a « soutenu comme souhaitable que
l’Angleterre ne présentât pas sur le moment de protestation écrite »
(tbidem, paragraphe 98 a) ; cependant, le 11 juillet 1911, le Gouver-
nement britannique a adressé une protestation à la Norvège (contre-
mémoire, annexe 35, n° 1) dans laquelle il soutient qu’il n’a «jamais
admis que le Varangerfjord et le Vestfjord soient des eaux territo-
riales, ni était partie à aucun accord international conférant au

60
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 173

Gouvernement norvégien le droit de souveraineté au delà de
la limite des trois milles au large d'aucune portion de la côte nor-
végienne ». Le 13 octobre 1951, M. Arntzen a dit, au cours de sa
plaidoirie :

« Le Gouvernement norvegien est bien aise de voir ce litige, qui
dure depuis si longtemps, soumis à la décision de la Cour. Je crois
pertinent de rappeler que M. Irgens, ministre des Affaires étrangères
de Norvège, lors de son entretien avec sir Edward Grey [1911] à
l’occasion de l'incident du Lord Roberts en 1911, suggéra le recours
à l'arbitrage comme solution du litige. »

Plus tard, de nombreux autres chalutiers ont été saisis et le
différend s’est étendu, mais ce n'est qu'au cours des plaidoiries dans
la présente affaire que le Royaume-Uni a reconnu que les eaux du
Varangerfjord, en deçà de la ligne invoquée par la Norvège, étaient
des eaux norvégiennes.

Entre la saisie du Lord Roberts, en 1911, et le 5 mai 1940,
soixante-trois bateaux de pêche britanniques et d’autres nationalités
ont été arrêtés pour pêcher dansles eaux prétendument norvégiennes,
et beaucoup d'autres ont fait l’objet d’avertissements (voir contre-
mémoire, annexe 56).

Tl me faut examiner maintenant les décrets sur lesquels celui
de 1935 prétend se fonder, et dont certains ont été cités comme
preuve que le Royaume-Uni avait acquis connaissance, ou aurait
dû avoir eu connaissance du système norvégien avant que le litige
n'ait commenté.

i) Le décret royal du 22 février 1812. Le document du Storting,
n° 17/1927, nous dit (pp. 506, 507) qu'après une discussion entre
l’Amirauté et le ministère des Affaires étrangères du Royaume de
Danemark-Norvège, il fut décidé de demander au Roi de prendre
une résolution royale, et la Chancellerie a défini la question comme
étant de savoir

«si la souveraineté territoriale, ou le point à partir duquel est
fixé le droit souverain de protection, doit être mesurée depuis le
continent ou depuis les récifs les plus éloignés ».

Sur quoi le Roi de Danemark et de Norvège prit le décret dont on
trouvera la traduction à la page 134 de l'arrêt de la Cour. Le décret
ne fait pas mention de lignes droites entre les îles et les îlots, ni
de relier les caps du continent par des lignes quelconques.

C’est là le premier des décrets cités dans le préambule comme
base du décret de 1935, et l’agent et l'avocat de la Norvège l'ont
traité comme la base et le point de départ d’une série de décrets
passés au X1xXme siècle et du décret de 1935, une espèce de Magna

61
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 174

Carta. L'arrêt de la Cour y attache une « importance capitale ». Il
mérite donc d’être examiné de près. A cet effet, je me réfère encore
au document du Storting n° 17/1927, qui est un rapport d'une
section de la « Commission élargie des Affaires étrangères et de la
Constitution du Storting de Norvège » en avril 1927, traduit plus
tard en anglais et imprimé à Leyde en 1937 par Sithoff, sous le
titre The Extent of Jurisdiction in Crastal Waters, par Chris-
topher B. V. Meyer, Captain, Royal Norwegian Navy.

Aux pages 492 et ss., ce document passe en revue un grand
nombre des décrets et proclamations du xviiee et du xvi siècle,
entre autres celui du 9 juin 1691 (annexe 6, I, au contre-mémoire),
et un autre du 13 juin 1691 (annexe 6, II) qui, il faut le remarquer,
se réfère à la région entre le Naze en Norvège et les récifs du Jut-
land. Il se réfère ensuite au décret de 1812 et nous dit « qu'il n'avait
pas en réalité pour objet autre chose qu'une réglementation dans
un but déterminé : les affaires de prises sur les côtes sud ». On nous
dit plus loin, à la page 507, que la résolution royale « fut communi-
quée .... à tous les gouverneurs au Danemark et en Norvège dont
la juridiction est bordée par la mer, à toutes les cours de prises au
Danemark et en Norvège et à la Cour suprême de l'Amirauté
royale ». Elle a été communiquée « pour information », avec l'ins-
truction supplémentaire : «toutefois, rien de tout ceci ne doit
être publié par écrit ».

La page 507 contient la note suivante :

«( } N. R. A. Chanc., projets. Pour autant qu’on le sache,
la résolution a été imprimée pour la première fois en 1830 dans
le Historisk underretning om landvaernet par J. Chr. Berg. Ræstad
déclare que jusque-là, elle était peu connue et qu'il semble qu’on
n'en ait pas fait état dans le passé, soit au Danemark, soit en
Norvège. »

Suivent plusieurs citations de Kongens Strômme, de Ræstad,
commentant l’expression « dans tous les cas », qu'il faut noter parce
que son interprétation de « dans tous les cas » diffère de celle du
document que nous allons citer, et parce que Ræstad déclare que,
bien que le décret de 1812 « ait eu pour objet des questions de
neutralité », «la limite d’une lieue était, à l’époque, la limite
effective — en tous les cas la limite effective minimum — également
à d’autres points de vue que la neutralité ». On nous dit ensuite

(p. 509) que :
« à la lumière des recherches les plus récentes, il parait clairement
établi que le terme « dans tous les cas » signifie simplement « dans
toutes les affaires de prise ». La résolution du 22 février 1812 n'a
fait que compléter les rescrits précités sur la neutralité, en tranchant
la question laissée ouverte en 1759 de savoir si la lieue devait se
mesurer de la terre ferme ou des écueils attenants, etc. C'est pour-
quoi la limite d’une lieue de 1812 n'avait pas plus de portée que

62
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 175

la limite d’une lieue mentionnée dans les résolutions royales anté-
rieures du xviiime siècle, c'est-à-dire qu’elle ne s’appliquait qu'aux
questions de neutralité et qu'elle n'avait été établie que pour
guider les autorités nationales et non les Puissances étrangères. »

Ces passages sont pertinents en ce qu'ils démontrent :

a) que le décret de 1812 a été peu connu pendant quelque 18 ans ;

b) qu'il était destiné à l'usage administratif et non à servir de
guide aux Puissances étrangères ;

c) que, de l'avis de certains, il ne s’appliquait qu'aux affaires de
prises et même alors, d’après ce document, seulement aux
affaires de prises sur la côte méridionale. A la page 510 le
rapport parle de « la règle du 22 février 1812 sur les prises ».

Il est clair que de 1869 à 1935 la portée de « la règle du 22 février
1812 sur les prises» allait s’élargissant, ainsi que nous allons
le voir.

Peu importe que l'opinion exprimée dans le document du Storting
n° 17/1927 sur la signification du décret de 1812 soit ou non correcte.
Ce qui importe au point de vue de la prétendue notoriété du système
norvégien, c'est que cette opinion sur la véritable portée du décret
de 1812 et ses rapports avec le système norvégien ait pu être parta-
gée par les milieux informés en Norvège jusqu’en 1927.

ii) L'incident des Quatre-Fréres, en 1868. Les autorités norvé-
giennes avaient refoulé ce navire de pêche français hors du Vest-
fjord. Le Gouvernement français a protesté, pour le motif que le
Vestfjord ne faisait pas partie des eaux territoriales norvégiennes
et qu’il «sert de passage à la navigation vers le nord». Dans la
correspondance qui suivit entre les deux gouvernements, le ministre
des Affaires étrangères de Norvège et de Suède, le 7 novem-
bre 1868, revendique le Vestfjord « comme une mer intérieure », ce
qui paraît avoir clos l'incident.

ili) Un décret royal du 16 octobre 1869 édicte :

« Qu’une ligne droite tirée à la distance d’une lieue géographique
et parallèlement à une ligne droite joignant l’ilot de Storholmen
à l'île de Svinôy soit considérée comme la limite de la zone de
mer au large du bailliage du Sunnmére où la pêche sera réservée
exclusivement à la population du pays ».

C’est la, d'après le professeur Bourquin (6 octobre), la première
application du décret de 1812 à la pêche. La ligne droite de base
reliant les deux îles susmentionnées était longue de 26 milles.

A l'annexe 16 du contre-mémoire figure l'exposé des motifs,
présenté par le ministre de l'Intérieur à la Couronne, en date du
te? octobre 1869, sur lequel je dois faire quelques commentaires

63
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 176

tres condensés. Tout d’abord, il représente la protestation du
petit pêcheur, dans une petite embarcation, contre la grosse
entreprise, se servant d’embarcations pontées. Il déclare que la
région dont il s'agit avait été envahie « pendant les dernières
années par un nombre croissant de batiments pontés, de cotres
tant suédois que norvégiens, d’où l’on faisait la pêche avec de
grosses cordes », etc. I] semble que les Suédois aient commencé
en 1866 et que les Norvégiens aient suivi le mouvement. Plus
loin, on nous dit que les pêcheurs locaux « se plaignaient fortement
du fait que c'était en grande partie des étrangers — des Suédois —
qui s'étaient de cette manière introduits sur les lieux de pêche
fréquentés jusqu'alors exclusivement par des ressortissants nor-
végiens ». On exprimait également l'inquiétude de voir des embar-
cations de pêche d’autres pays, et en particulier de la France, faire
bientôt leur apparition sur les bancs de pêche. En conséquence,
on avait demandé au ministre de «se faire une opinion sur la
possibilité de les revendiquer comme propriété norvégienne »
{l’allusion à la France était probablement dictée par l'incident
du Vestfjord, l’année précédente, qui devait être tout frais à la
mémoire du ministère).

L’exposé des motifs invoque le précédent du décret de 1812.
En outre, il existe une lettre du 17 novembre 1869 (annexe n° 28
au contre-mémoire) du ministre norvégien de l'Intérieur au ministre
suédois des Affaires civiles, lui faisant part du décret du 16 courant
(dernier ?}, et qui contient le passage suivant: «on a tenu à
porter ceci à la connaissance du ministère royal pour que celui-ci
veille à ce qu’en soient informées les régions de Suède d’où partent
les expéditions de pêche pour la côte norvégienne ». (Il n'existe
pas de preuve que le décret ait été notifié à aucun autre pays.)
L’avant-derniére phrase de cette lettre est ainsi conçue :

« D'ailleurs, si la pêche sur ces lieux reste libre, tout porte à
croire que les pêcheurs de plusieurs nations étrangères s’y rendront,
ce qui diminuera le produit de la pêche pour tous. »

Ce décret était un document public. Une grande partie de
l’exposé des motifs est citée dans le rapport norvégien à une
commission pour la délimitation des eaux territoriales en 1912,
mais je ne sache pas que l’exposé des motifs ait été publié à
l’époque où le décret a été pris.

Le Gouvernement français — probablement sur le qui-vive en
raison de l'incident du Vestfjord l’année précédente — a eu
connaissance du décret de 1869, deux mois plus tard. Il s’ensuivit
une correspondance diplomatique entre les deux gouvernements,
dans laquelle le Gouvernement français a soutenu que «la limite
de pêche entre [Svinôy et Storholmen] aurait dû être une ligne
brisée suivant les contours de la côte dont elle se serait plus

64
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 177

rapprochée que la limite actuelle». Le dernier élément de cette
correspondance est une note du chargé d’affaires de France à
Stockholm au ministre des Affaires étrangères de Suède et de
Norvège, datée du 27 juillet 1870, qui se réfère aux « conséquences
qui devraient résulter .... dans l'avenir de notre adhésion aux
principes posés dans cette ordonnance », et déclare que « ce danger
serait d’ailleurs facilement écarté s’il était entendu que la limite
fixée par l'ordonnance du 16 octobre repose non point sur un
principe de droit international, mais sur une étude pratique de
la configuration des côtes et des conditions des populations » et
offrait de reconnaître la délimitation de facto, et de participer
«à une exploration commune des côtes, confiée à deux officiers
de marine compétents ». Le Gouvernement français paraît avoir
voulu se prémunir contre une reconnaissance de principe de jure.
Entre temps, la guerre franco-prussienne avait éclaté le 10 juillet
et la question en est restée 1a depuis lors.

iv) Un décret royal du 9 septembre 1889 a étendu la limite fixée
par le décret de 1869 vers le nord, en face des districts de Romsdal
et de NordmGre, au moyen d’une série de quatre lignes droites
reliant les îles, et mesurant au total environ 57 milles, en sorte
que les deux décrets de 1869 et de 1889 ont institué des lignes
droites de base d’une longueur totale d'environ 83 milles. Le décret
de 1889 était également fondé sur un exposé des motifs présenté
par le ministre de l'Intérieur à la Couronne et inclus dans une publi-
cation dénommée Departements- Tidende du 9 mars 1890. Cet exposé
des motifs, qui se réfère également au décret de 1812, indique la
nécessité de permettre aux préfets responsables du Nordmére et du
Romsdal de prendre des règlements interdisant aux navires de
pêche de rester à l'ancre sur certains points des lieux de pêche en
février et en mars. Il ne fait aucune allusion aux navires étrangers.

La question se pose donc de savoir si les deux décrets de 1869
et de 1889, affectant une frontière maritime d’une longueur totale
d'environ 83 milles et reliant les îles, mais non les caps du continent,
auraient dû être considérés par les États étrangers, quand ils en
ont eu connaissance, ou quand, sauf défaillance de leur part, ils
eussent dû en avoir eu connaissance, comme constituant notification
que la Norvège avait adopté un système particulier pour la délimi-
tation de son territoire maritime, système qui, avec le temps, vien-
drait à être défini comme ayant été, dès l’origine, applicable uni-
versellement, tout le long de la côte (sans tenir compte des sinuosités
des fjords), sur environ 3.400 km. (environ 1.830 milles marins) de
long, ou si ces décrets pouvaient: légitimement être considérés
comme réglementant une situation purement locale et essentiellement
intérieure: Je ne vois pas comment ces deux décrets peuvent être
considérés comme portant notification au Royaume-Uni de l’exis-
tence d'un système de lignes de base droites, applicable à toute

65
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 178

la côte. Au cours des plaidoiries, le conseil du Royaume-Uni a
reconnu que ce pays avait donné son acquiescement aux lignes
tracées par les décrets de 1869 et 1889 comme lignes applicables
aux régions qu’ils concernent.

v) Un décret du 5 janvier 1881 interdit de chasser les cétacés
pendant les cinq premiers mois de chaque année

«sur la côte du Finnmark, à la distance d’une lieue géographique
au maximum du littoral, à compter de l’île ou l’îlot le plus éloigné
qui n'est pas recouvert par la mer. Pour le Varangerfjord, la limite
en mer de la zone interdite est une ligne droite tirée du cap Kibergnes
à la rivière Grense-Jakobselv. Il faut entendre par là toutefois
qu'il sera interdit de tuer ou de chasser les cétacés pendant la
période précitée, également au delà de cette ligne, à des distances
du littoral près de Kibergnes inférieures à une lieue géographique. »

Ainsi, tout en fixant expressément une ligne droite de base à
travers l'embouchure du Varangerfjord (lequel ne fait plus l’objet
d'un litige dans la présente espèce), le décret ne suggère ni n’in-
dique qu'on ait institué, en l’adoptant, un système de lignes droites
de base, tirées entre les points extrêmes du continent et sur les
îles et rochers, en aucune autre partie de la côte « sur la côte du
Finnmark ». Il me paraît difficile de concevoir comment on peut
alléguer que ce décret a annoncé le système norvégien de lignes
droites de base depuis Træna, à l’ouest, jusqu’à la frontière russe,
à l’est.

vi) La Conférence tenue à La Haye en 1881 au sujet des pêcheries
de la mer du Nord et qui a abouti à la Convention de 1882. L'arrêt
de la Cour mentionne cet incident pour en tirer certaines conclu-
sions. Cette conférence fut convoquée sur l'initiative de la Grande-
Bretagne, en vue de faire signer une convention relative à la police
des pécheries de la mer du Nord. Les États suivants étaient repré-
sentés : | Allemagne, la Belgique, le Danemark, la France, la
Grande-Bretagne, la Suède et la Norvège; le délégué de ce dernier
pays était M. E. Bretteville, lieutenant dans la Marine royale et
inspecteur en chef des pêcheries de hareng. L’intention était que
la convention s’appliquat à la haute mer et non aux eaux territo-
riales. I] était par conséquent nécessaire de définir l’étendue des
eaux territoriales dans la région que devait viser la convention.
On trouvera les procés-verbaux des réunions dans un livre blanc
britannique C. 3238, publié en 1882.

La limite d’application de la convention au nord fut fixée par
l'article 4 au 61m. parallèle, qui se trouve au sud de la région
contestée dans le présent litige.

Lors de la deuxième séance de la conférence, on examina la
question relative aux eaux territoriales, ainsi qu'il ressort de l'extrait
suivant des procés-verbaux :

66
OPINIOX DISSIDENTE DE SIR ARNOLD MCNAIR 179

« Le délégué de la Norvège, M. E. Bretteville, ne peut pas accepter
la fixation des limites territoriales à 3 milles, surtout en ce qui
concerne les baies; il est également d'avis que la police inter-
nationale ne saurait porter atteinte aux droits que pourraient
avoir acquis certaines Puissances, et que les baies devront con-
tinuer d’appartenir à l’État auquel elles appartiennent actuelle-
ment. »

A proprement parler, le délégué norvégien n’eut pas besoin de
se référer au décret de 1869, parce que dans la convention on
s'occupe de la région située au sud du 6rme parallèle, mais si le
système de lignes droites de base était, déjà en 1881, accepté
en Norvège comme d'application générale tout le long de la côte,
il est surprenant que le délégué norvégien n’en ait point fait
mention au cours d’une conférence à laquelle étaient représentés
tous les États principalement intéressés à la pêche dans la mer du
Nord, et à la suite de laquelle tous ces États, sauf la Norvège et
la Suède, acceptèrent les dispositions de l'article IT de la conven-
tion dont suit un extrait :

« Article II

Les pêcheurs nationaux jouiront du droit exclusif de pêche dans
le rayon de 3 milles, à partir de la laisse de basse mer, le long de
toute l'étendue des côtes de leurs pays respectifs, ainsi que des
îles et des bancs qui en dépendent.

Pour les baies, le rayon de 3 milles sera mesuré à partir d’une
ligne droite, tirée en travers de la baie, dans la partie la plus rap-
prochée de l'entrée, au premier point où l’ouverture n’excédera
pas I0 milles. »

La convention fut finalement signée et ratifiée par tous les
Etats représentés, à l'exception de la Norvège et de la Suède.

Cet incident, auquel j’attache une importance particulière,
m'amène à poser deux questions :

a) S'il avait existé dès 1869 (douze ans plus tôt seulement) un
système norvégien de délimitation des eaux territoriales au moyen
de lignes droites de base, le délégué norvégien, inspecteur en chef
des pêcheries de hareng, aurait-il pu, pour en révéler l'existence,
trouver une occasion mieux appropriée qu’une conférence des
gouvernements intéressés à la pêche dans la mer du Nord? En
réalité, aurait-il manqué de le faire si le système avait existé,
car c’efit été en effet un motif suffisant pour justifier l'impossibilité
d'être partie à la Convention de 1882 ?

b) L'un quelconque des gouvernements ratifiant la convention,
sachant que la Norvège réclamait quatre milles pour la largeur de
ses eaux territoriales et revendiquait ses fjords comme eaux inté-
rieures, peut-il recevoir notification, par le fait de l’abstention de
la Norvège, de l'existence d’un système destiné à révéler un jour

67
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 180

de longues lignes droites de base tracées sur une longueur de côte
qui (sans compter les fjords et les autres échancrures) mesure
environ 560 milles de long, et s'appliquant à toute la côte ?

*
* *

Tl est énoncé au paragraphe 96 du contre-mémoire, à propos des
événements de 1908 :

« On peut se demander pourquoi le Gouvernement norvégien
n’usa pas, dès le début, de l'emploi de la force sur tout son terri-
toire maritime dans l'application des lois en vigueur à l'égard
des pêcheurs étrangers. » .... « À ce propos, il faut d’abord retenir
le fait que la Norvège venait à peine, à la suite de la dissolution
de son union avec la Suède en 1905, d'être dotée d’un service
diplomatique distinct. »

Peut-être ce fait explique-t-il l'absence d'une affirmation caté-
gorique du système norvégien de lignes droites de base comme sys-
tème d'application universel le long des côtes de la Norvège et l’ab-
sence d’une notification aux Etats étrangers. Mais, méme si telle
est l’explication, il est difficile d’entrevoir en cela un motif pour
que les Etats étrangers soient soumis à l’effet d’une notification et
soient forclos à protester quand le système leur est appliqué.

*
* *

Dans ces conditions, je ne considére pas que le Royaume-Uni ait
pu, ou ait dû, avant la naissance du différend en 1906, ou 1908, ou
1911, et sauf négligence de sa part, se rendre compte de l'existence
d'un système norvégien de longues lignes droites de base reliant
des points extrêmes.

*
* *

Je dois mentionner briévement certains incidents qui se sont pro-
duits après la naissance du différend, encore qu’ils n’affectent pas
la question de l’acquiescement. Certains d’entre eux sont examinés
dans l'arrêt de la Cour et dans d’autres opinions individuelles.

En 1917, le Gouvernement norvégien a nommé une « commission
de la frontière des eaux territoriales du Finnmark » qui a présenté
un rapport le 22 février 1912. Une copie de la première partie (partie
générale) a été traduite en français et envoyée à titre « officieux »
au Gouvernement du Royaume-Uni.

A la page 20 de cette première partie, on trouve le passage suivant:

« En général, dans les cas particuliers, on prendra le plus sûre-
ment une décision en conformité avec la vieille notion juridique
norvégienne, si l'on considère la ligne fondamentale comme étant

68
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR I8r

tirée entre les points les plus extrêmes dont il pourrait être
question, nonobstant la longueur de la ligne. »

C'est 14 évidemment le langage dont on se sert pour faire une
proposition. On remarquera les temps des verbes.

Le même jour: «la commission déposa le rapport n° 2 « partie
spéciale » (confidentiel) contenant des propositions pour le tracé
concret des lignes de base pour le Finnmark» (contre-mémoire,
paragraphe 104). Plus tard, en 1913, un rapport confidentiel a été
établi au sujet de lignes de base envisagées le long des côtes des
deux autres provinces intéressées, le Nordland et Troms (zbidem,
paragraphe 105). Il semble {ibidem) que les points de base proposés
dans ces rapports confidentiels sont ceux qui ont été adoptés fina-
lement par le décret de 1935 ; les rapports confidentiels n'ont pas
été publiés avant 1950, lorsqu'ils ont été présentés comme annexes
36 et 37 au contre-mémoire.

*
* *

L'arrêt de la Cour mentionne l'arrêt rendu par la Cour suprême
de Norvège dans l’affaire du St. Just, en 1934, dans laquelle un
bateau de pêche britannique fut condamné en application de la
loi de 1906 pour avoir pêché dans les eaux territoriales. Il s’agit
évidemment d’une décision de grande autorité. Depuis 1934, cette
décision fait jurisprudence en Norvège quant au sens du décret
de 1812 et à son effet, que ledit décret ait ou non été appliqué
spécifiquement à des parties de la côte par des décrets ultérieurs.
Mais encore que notre Cour soit liée par l'interprétation du droit
interne norvégien qui figure dans l'arrêt rendu en l'affaire du
St. Just, rien ne l'empêche d’examiner les implications de ce
droit au point de vue international. C’est un principe bien établi
qu’un État ne peut jamais invoquer une disposition, ou l'absence
de dispositions, de son droit interne, ou un acte ou omission de
son pouvoir exécutif comme un moyen pour se défendre d’une
accusation d’avoir enfreint le droit international. Ceci a été décidé
dès l’arbitrage de Genève (1870-1871) dans l'affaire de |’ Alabama,
lorsque le Gouvernement britannique plaida qu'il avait exercé
tous les pouvoirs possédés par lui en vertu de sa législation existante,
pour empêcher l’Alabama de quitter un port britannique et de
tenir croisière pour attaquer les navires de la marine fédérale
américaine — omission qui coûta à la Grande-Bretagne une somme
considérable.

L'arrêt du St. Just est important en ce sens qu’à partir de cet
arrêt on ne peut nier, ni en Norvège, ni sur le plan international,
l'existence d’un système norvégien de lignes droites de base.
L'affaire du Deutschland s'était produite seulement huit ans plus
tôt (il s'agissait de la tentative par un navire allemand de vendre
des alcools de contrebande} (annexe 9 du mémoire, annexe 47
du contre-mémoire et annexe 31 de la réplique). Dans cette affaire

69
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 182

la Cour suprême de Norvège, par une majorité de cinq contre un,
a cassé une condamnation prononcée par une juridiction inférieure,
et maintenue en appel. Dans l'arrêt du Deutschland, qui a été
depuis annulé par l'arrêt du Sf. Just, un juriste norvégien aussi
éminent que feu M. Ræstad (abondamment cité par les deux Parties
en la présente affaire) pouvait dire, dans l'avis qu'il a présenté
sur la demande du ministère public, que :

« Mais la question se pose si, dans le cas présent, l’on doit déter-
miner l'étendue du territoire maritime en partant d'îles, d'ilots
ou d’écueils isolés, ou bien — comme l’a fait le tribunal de première
instance — en partant de lignes de base tracées virtuellement
entre deux îles, ilots ou écueils, et le cas échéant, comment tracer
ces lignes de base. Il est nécessaire ici de faire une distinction. D'une
part le problème se pose si, d’après le droit international, un Etat
est en droit de déclarer certaines portions de la mer adjacente
comme relevant de sa souveraineté à certains — ou à tous les —
égards. D'autre part, on peut se demander si un État, d'après le
droit international et en vertu de ses propres lois, est fondé à
considérer sa législation nationale dans une application déterminée
comme s'étendant à ces mêmes portions de la mer adjacente, quand
il n'a pas encore établi que sa souveraineté s'étend jusque là. Un
État peut posséder une certaine compétence sans s’en être servi. »

Et plus loin :

« Ni la lettre patente de chancellerie, ni les règles supplémentaires
possibles de droit coutumier ne prescrivent comment, entre quelles
îles, ilots ou rochers, les lignes de base doivent éventuellement être
tracees.... »

Il n'importe guère que les conclusions de M. Ræstad soient
exactes ou erronées. Ce qui importe au point se vue de la notoriété
du système norvégien des lignes droites de base, c'est qu’en 1926,
un juriste jouissant d’une réputation telle que la sienne, et d’une
connaissance aussi approfondie du droit qui régit les eaux territo-
riales norvégiennes, ait envisagé la possibilité de méthodes alterna-
tives pour tracer les lignes de base, car selon la thèse norvégienne,
le Royaume-Uni doit depuis longtemps s’étre rendu compte du
systéme norvégien des lignes droites de base reliant les points
extrêmes situés sur le continent, les îles et rochers, et avait donné
son consentement à ce système.

On trouve en l'affaire du Deutschland le passage suivant dans le
jugement du juge Bonnevie, qui a formulé la première décision
comme membre de la majorité :

«Il est également de toute notoriété que les autorités gouver-
nementales — pour certaines portions de mer comme, par exemple,
le Vestfjord et le Varangerfjord — revendiquent, depuis les temps
anciens, ces fjords dans leur totalité comme territoire norvégien,
la limite territoriale devant être tracée sur la base de lignes droites
à l'embouchure du fjord (sc) sans tenir compte du fait que, au delà
de la limite de 4 milles, de très vastes étendues seront ainsi englobées

70
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 183

dans le domaine norvégien. Mais, pour la majeure partie de l'im-
mense côte du pays, il n’a pas été documenté qu'il existe de dispo-
sitions plus précises, exception faite de la côte au large du départe-
ment du Môre, pour laquelle renvoi est fait aux deux décretsroyaux
de 1869 et 1889 précités. »

* * *

Entre 1908 et la publication du décret de 1935, le Royaume-Uni
a continuellement demandé au Gouvernement norvégien de lui
fournir des informations quant aux limites de la pêche en Norvège
septentrionale ; voir le rapport du Comité des Affaires étrangères
du Storting, en date du 24 juin 1935 (annexe 15 au mémoire), qui
déclare : « Le Gouvernement britannique, notamment, a maintes
et maintes fois demandé que soit fixée la limite exacte de cette
partie de la côte, afin qu'il puisse en avertir les organisations
de chalutage. » A ces demandes la Norvège a répondu soit que la
question était encore à l'examen d'une commission soit d’une autre
façon. Par exemple, dans une lettre du 11 août 1931, le ministère
norvégien des Affaires étrangères énonce que « la situation est la
suivante : le Storting n’a pas encore arrêté son point de vue à l’égard
du tracé définitif de ces lignes dans tous leurs détails »,

De tout cela, j'ai reçu l'impression que ce qu’on a appelé dans
la discussion de cette affaire le « système norvégien » était en gesta-
tion depuis 1911, que l'arrêt rendu dans l'affaire du Sé. Just en
1934 (annulant la décision du Deutschland) en constitue la première
énonciation publique en tant que système applicable à l'ensemble
de la côte, et que le décret de 1935 en est la première application
concrète faite par le gouvernement sur une grande échelle. Il m'est
impossible de croire que le système, comme tel, existait à l’époque
où a été rendue la décision du Deutschland en 1926.

*
+ *

D) Le conseil de la Norvège a invoqué un autre motif pour tenter
de justifier le décret de 1935. Il a soutenu qu’en tout cas les eaux
comprises dans les limites extérieures fixées par ce décret se trou-
vent bien en deçà des anciens bancs de pêche sur lesquels la Nor-
vège a depuis longtemps acquis un titre historique.

Il est vrai, selon moi, qu'un État peut acquérir par le titre
historique des eaux qui feraient normalement partie de la haute
mer, tout au moins si elles sont contiguës aux eaux territoriales
ou nationales ; voir lord Stowell dans l'affaire du Twee Gebroeders
(1801), 3 Christopher Robinson Admiralty Reports 336, 339. Mais,
comme il l’a dit dans cette affaire :

« À proprement parler, la nature de la réclamation mise en avant
a cette occasion est contraire aux tendances générales du droit,
car il s’agit d’une revendication de propriété privée et exclusive

71
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 184

en un domaine où se présume un droit d'usage général, ou tout au
moins commun. C’est une revendication qui ne peut s'élever que
sur des parties de la mer, ou de rivières coulant entre différents
États .... En mer, au delà de la portée de canon, on présume le
droit d'usage général... On peut acquérir par prescription des parties
de la mer.... Mais il est certain que la présomption générale résiste
fortement à ces droits exclusifs, et ceux qui invoquent ce titre
doivent l’établir, de la même manière que toutes les autres reven-
dications juridiques, par des preuves claires et efficaces. »

Une autre règle de droit me paraît pertinente en ce qui concerne
la question du titre historique : à savoir qu'il faut généralement
une preuve quelconque de l'exercice, par l'État, de sa souveraineté ;
Jactivité indépendante des personnes privées a peu de valeur, à
moins qu’on ne puisse démontrer qu’elles ont agi en vertu d’une
licence ou de quelque autre pouvoir consenti par leur gouvernement,
ou que celui-ci a, de quelque façon, affirmé sa souveraineté par
leur intermédiaire.

A examiner les documents qui ont été versés au dossier à l’appui
du titre historique, il me paraît qu’à l'exception d’un seul, que je
mentionnerai plus loin, ils se distinguent par un manque de pré-
cision quant aux eaux où était pratiquée la pêche. On y trouve des
expressions comme celles-ci: « près de notre forteresse de Varshus »,
«au large des côtes du Finnmark », « les eaux au large de la côte de
ce pays », « près de la terre», « pratique la pêche très près de la
côte », «la pêche illicite qu'ils ont pratiquée dans certaines loca-
lités », « les eaux du Finnmark », « les fjords ou les eaux adjacentes »,
« la chasse à la baleine dans les eaux qui baignent la côte de Norvège
et ses provinces, en particulier, l'Islande et les îles Faroe», etc.

Les licences accordées à Eric Lorch au xviime siècle constituent
une exception (voir l’annexe 101 à la réplique norvégienne). En
1688, il.reçut l'autorisation de pêcher, entre autres, dans «les
eaux .... de la roche noyée de Gjesbaen » ; en 1692, il reçut licence
de chasser la baleine ; en 1698, il reçut une autre licence pour chas-
ser la baleine qui mentionne, entre autres lieux, «les eaux de la
roche noyée de Gjesbaen ». Les deux dernières autorisations décla-
rent qu'il est interdit « à tous les étrangers et à toutes personnes
non privilégiées de chasser aucun cétacé dans les fjords ou au delà
des fjords ou parages limitrophes à moins de dix lieues de la terre ».

Je ne sais pas exactement où se trouve le rocher dénommé
Gjesben ou Gjesbæne, sauf l'indication au paragraphe 36 du
contre-mémoire qu'il se trouve « près du mot Alangstaran », porté
sur la carte norvégienne n° 6 (annexe 75 à la duplique) comme
étant en dehors de la ligne norvégienne extérieure du décret de 1935.
Sur la même carte de la région dénommée Lopphavet, on voit
deux bancs de pêche dénommés « Ytre Gjesboene » et, au sud,
« Indre Gjesboene » : le premier se trouve au dela de la limite
extérieure du décret de 1935 et le second entre la limite extérieure
et la ligne de base proclamée par ce décret. L’étendue de ces bancs

72
OPINION DISSIDENTE DE SIR ARNOLD MCNAIR 185

n'est pas clairement indiquée. La ligne de base (du point 20 21)
qui passe à l'entrée du Lopphavet a 44 milles de long, en sorte
que, mémc si les licences suffisaient à prouver le titre historique
à un banc de pêche au large « de la roche noyée de Gjesbæne »,
elles ne sauraient affecter une étendue aussi vaste que le Lopphavet.
Les trois concessions portent sur une période de 10 ans, et nous
n'avons pas de preuve quant à la durée de la pécherie ni quant
à son évolution ultérieure.

*
* *

Dans ces conditions, j’estime que la délimitation des eaux terri-
toriales faite par le décret norvégien de 1935 est en conflit avec
le droit international et qu’elle aura pour conséquence de porter
atteinte au principe de la liberté des mers et d’encourager les
Etats riverains 4 commettre de nouveaux empiétements sur la
haute mer. J’ai donc le regret de ne pouvoir me rallier à l’arrêt
de la Cour.

(Signé) ARNOLD D. McNair.

73
